Case 1:17-cr-00134-JMS-TAB Document 55 Filed 04/22/21 Page 1 of 3 PageID #: 498
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                    Case No. 1:17-cr-134-JMS-TAB-01

                                                             ORDER ON MOTION FOR
 v.                                                          SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
 RICKY LEE RICKS                                             (COMPASSIONATE RELEASE)


       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 60 months is

reduced to time served as of April 26, 2021. The term of supervised release remains 8 years. The

terms of supervised release stated in the Judgement imposed on February 1, 2018 and docketed on

February 5, 2018 (dkt. 31) remain the same with the addition of the following conditions: The

first year of the defendant's supervised release will be served under conditions of home detention

with permission to leave his residence with his probation officer's approval. While on home

detention, the defendant will be subject to GPS monitoring until he completes sex offender

treatment as directed by his probation officer. The defendant is ordered to comply with any period

of quarantine due to the COVID-19 pandemic as directed by medical staff and/or any state or local

health authority.

☒ OTHER: The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on April 26,

2021. The defendant's USM Number is 15687-028. No later than 12:00 p.m. on April 23, 2021,

counsel for the United States is ordered to do the following: (1) transmit this Order to the
Case 1:17-cr-00134-JMS-TAB Document 55 Filed 04/22/21 Page 2 of 3 PageID #: 499
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



defendant's custodian; and (2) file a notice with the Court confirming that transmission of this

Order has occurred.

☒ FACTORS CONSIDERED: See contemporaneously filed Entry.

IT IS SO ORDERED.




                Date: 4/22/2021




Distribution:

All Electronically Registered Counsel
Case 1:17-cr-00134-JMS-TAB Document 55 Filed 04/22/21 Page 3 of 3 PageID #: 500
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
